IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LINDA M. FEHLING,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4391

DAVID K. FEHLING SR.,

      Appellee.

_____________________________/

Opinion filed November 4, 2016.

An appeal from an order of the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Linda M. Fehling, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      The Court has determined that appellant’s notice of appeal failed to invoke

its appellate jurisdiction in a timely manner. To be timely, a notice of appeal must

be filed with the appropriate court within 30 days of rendition of the order on

appeal. Fla. R. App. P. 9.110(b). Merely mailing the notice or having the notice

placed in a post office box within the required time period is not sufficient. Raysor
v. Raysor, 706 So. 2d 400, 401 (Fla. 1st DCA 1998). Further, the filing of a notice

of appeal is jurisdictional. Florida courts are required to dismiss an appeal if the

notice is not filed within the applicable time limit. See Miami-Dade County v.

Peart, 843 So. 2d 363 (Fla. 3d DCA 2003). Accordingly, the appeal is dismissed.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.




                                         2